DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     K.D.G., INC. d/b/a WILDCAT,
                               Appellant,

                                     v.

WESTFIELD INSURANCE COMPANY, a foreign corporation, and COHEN
   DANIA BEACH HOTEL, LLC, a foreign limited liability company,
                        Appellees.

                               No. 4D18-3314

                               [June 12, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Mily Rodriguez-Powell, Judge; L.T. Case No. 17-006588
(03).

  Michael J. Yates of the Law Offices of Michael J. Yates, P.L., Miami, for
appellant.

   Alex P. Rosenthal, Amanda Jassem Jones, and Rhiannon Sforza-Flick
of Rosenthal Law Group, Weston, for appellees.

PER CURIAM.

  Affirmed. See Lee v. All Fla. Constr. Co., 662 So. 2d 365 (Fla. 3d DCA
1995).

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.